                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


STRIKE 3 HOLDINGS LLC,
     Plaintiff,
                                                    No. 3:18-cv-01937 (VLB)
       v.

JOHN DOE subscriber assigned IP                          March 28, 2019
address 67.82.74.173,
     Defendant.


              ORDER GRANTING MOTION FOR LEAVE TO SERVE
        THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

      Plaintiff Malibu Media LLC alleges that defendant John Doe, identified only

by his IP address, committed copyright infringement by distributing plaintiff’s

adult films using BitTorrent, a peer-to-peer file distribution network. Dkt. No. 1.

Plaintiff moves pursuant to Fed R. Civ. P. 26(d)(1) for leave to serve a third-party

subpoena on defendant’s internet service provider (“ISP”) for the limited purpose

of discovering defendant’s identity; only with defendant’s identity will plaintiff be

able to serve defendant with process and proceed with the case. Dkt. No. 9-1, at 7.

For substantially the reasons set forth in plaintiff’s motion and supporting

documents, I will GRANT the motion, having concluded that plaintiff has

established good cause for entry of this order.

      Plaintiff acknowledges the concerns raised by many courts around the

nation that, given the nature of the films allegedly distributed by defendants,

defendants may feel coerced to settle these suits merely to prevent public
disclosure of defendants’ identifying information.1 See, e.g., Malibu Media, LLC v.

Doe, 2015 WL 4092417 (S.D.N.Y.); Malibu Media, LLC v. Doe, 2015 WL 1780965

(S.D.N.Y.); Malibu Media, LLC v. Doe, 2015 WL 4923114 (S.D.N.Y.). I share these

concerns. This order is therefore subject to the following conditions and

limitations:

      1.       Plaintiff may subpoena defendant’s ISP only to obtain defendant’s
               name and address, but not defendant’s e-mail or telephone number.
               Plaintiff may only use defendant’s name and address, if obtained by
               defendant’s ISP, for the purposes of this litigation; plaintiff is
               ordered not to disclose defendant’s name or address, or any other
               identifying information other than defendant’s ISP number, that
               plaintiff may subsequently learn. Plaintiff shall not threaten to
               disclose any of defendant’s identifying information. Defendant will
               be permitted to litigate this case anonymously unless and until this
               Court orders otherwise and only after defendant has had an
               opportunity to challenge the disclosure. Therefore, plaintiff is
               ordered not to publicly file any of defendant’s identifying information
               and to file all documents containing defendant’s identifying
               information under seal.

      2.       Plaintiff may immediately serve a Rule 45 subpoena on defendant’s
               ISP to obtain defendant’s name and current and permanent address.
               Plaintiff is expressly not permitted to subpoena the ISP for
               defendant’s e-mail addresses or telephone numbers. Plaintiff shall
               serve defendant’s ISP with a copy of the complaint, this Order, and
               the subpoena.

      3.       After having been served with the subpoena, the ISP will delay
               producing to plaintiff the subpoenaed information until after it has
               provided defendant John Doe with:

                  a. Notice that this suit has been filed naming defendant as the
                     one that allegedly downloaded copyright protected work;

                  b. A copy of the subpoena, the complaint filed in this lawsuit, and
                     this Order; and

                  c. Notice that the ISP will comply with the subpoena and produce

      1 Plaintiff consents to conditions in this order prohibiting it from initiating a
settlement with defendant prior to serving him with the complaint, as well as an
order allowing defendant to proceed anonymously. Dkt. No. 9-1, at 10-11.
                                           2
                  to plaintiff the information sought in the subpoena unless,
                  within 60 days of service of the subpoena on defendant by the
                  ISP, defendant files a motion to quash the subpoena or for
                  other appropriate relief in this Court. If a timely motion to
                  quash is filed, the ISP shall not produce the subpoenaed
                  information until the Court acts on the motion.

      4.    Defendant’s ISP will have 60 days from the date of service of the
            Rule 45 subpoena upon it to serve defendant John Doe with a copy
            of the complaint, this Order, and the subpoena. The ISP may serve
            defendant John Doe using any reasonable means, including written
            notice sent to his or her last known address, transmitted either by
            first class mail or via overnight service.

      5.    Defendant John Doe shall have 60 days from the date of service of
            the Rule 45 subpoena and this Order upon him to file any motions
            with this Court contesting the subpoena (including a motion to
            quash or modify the subpoena), as well as any request to litigate the
            subpoena anonymously. The ISP may not turn over the identifying
            information of defendant to plaintiff before the expiration of this 60-
            day period. Additionally, if defendant or the ISP files a motion to
            quash or modify the subpoena, or a request to litigate the subpoena
            anonymously, the ISP may not turn over any information to plaintiff
            until the issues have been addressed and the Court issues an order
            instructing the ISP to resume turning over the requested discovery.

      6.    Defendant’s ISP shall preserve any subpoenaed information pending
            the resolution of any timely filed motion to quash.

      7.    Defendant’s ISP shall confer with plaintiff and shall not assess any
            charge in advance of providing the information requested in the
            subpoena. If defendant’s ISP receives a subpoena and elects to
            charge for the costs of production, it shall provide a billing summary
            and cost report to plaintiff.

      8.    Any information ultimately disclosed to plaintiff in response to a
            Rule 45 subpoena may be used by plaintiff solely for the purpose of
            protecting plaintiff's rights as set forth in its complaint.

                                              IT IS SO ORDERED

                                            __________/s/____________
                                            Hon. Vanessa L. Bryant
                                            United States District Judge


Dated at Hartford, Connecticut: March 28, 2019

                                        3
